MEMORANDUM **
Brian Franklin Thames, a California state prisoner, appeals pro se the district court’s summary judgment for prison officials in his 42 U.S.C. § 1983 action alleging he was retaliated against for exercising his First Amendment rights. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
We review de novo a grant of summary judgment. Margolis v. Ryan, 140 F.Sd 850, 852 (9th Cir.1998).
Thames contends that he was placed in administrative segregation and transferred to another prison because he threatened to file a grievance against his creative writing teacher. Because Thames failed to controvert defendants’ evidence that their actions served legitimate penological goals, the district court properly granted summary judgment for defendants. See Pratt v. Rowland, 65 F.3d 802, 806 (9th Cir.1995).
We grant Thames’s motion to lodge documents.
We deny Thames’s motion for appointment of counsel because he has not shown “exceptional circumstances.” Terrell v. Brewer, 935 F.2d 1015,1017 (9th Cir.1991).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.